 

--------------------------------------------------------------------------------

 
Exhibit 10.20
 

 
Genco Shipping & Trading Limited
Executive Officer Restricted Stock Grant Agreement
 
THIS AGREEMENT, made as of December 27, 2009, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and Robert Gerald Buchanan (the “Participant”).
 
WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited 2005 Equity Incentive Plan (as amended and restated effective December
21, 2005) (the “Plan”) to provide certain key persons, on whose initiative and
efforts the successful conduct of the business of the Company depends, with
incentives to: (a) enter into and remain in the service of the Company, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company;
 
WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and
 
WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.   Grant of Restricted Stock.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Board of Directors hereby
grants to the Participant fifteen thousand (15,000) restricted shares (the
“Restricted Stock”) of common stock of the Company, par value $0.01 per share
(“Common Stock”).  
 
2.   Grant Date.  The Grant Date of the Restricted Stock is December 27, 2009.
 
3.   Incorporation of Plan.  All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein.  If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Board of Directors,
shall govern.  Except as otherwise provided herein, all capitalized terms used
herein shall have the meaning given to such terms in the Plan.
 
4.   Vesting.
 
(a)           Subject to Section 4(b) hereof and the further provisions of this
Agreement, a number of whole shares of Restricted Stock as close as possible to
25% of the total number of shares granted hereunder shall vest on each of
November 15, 2010, 2011, 2012 and 2013 (each such date, a “Vesting Date”).
 
 
 

--------------------------------------------------------------------------------


 
 
(b)           In the event of the occurrence of a Change in Control, as defined
in Section 3.8(a) of the Plan, as in effect on the date of such occurrence, the
Restricted Stock shall become vested in full on the date of such Change in
Control.
 
5.   Restrictions on Transferability.  Until a share of Restricted Stock vests,
the Participant shall not transfer the Participant’s rights to such share of
Restricted Stock or to any rights related thereto.  Any attempt to transfer
unvested shares of Restricted Stock or any rights related thereto, whether by
transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.
 
6.   Termination of Service.
 
(a)           In the event that the Participant’s Service with the Company
terminates before all the shares of Restricted Stock are vested for any reason
other than a termination by the Company without cause (as defined in the Plan)
or the Participant’s death or disability (as defined in the Plan), all unvested
shares of Restricted Stock, together with any property received in respect of
such shares, subject to and as set forth in Section 9 hereof, shall be forfeited
as of the date such Service terminates, and the Participant promptly shall
return to the Company any certificates evidencing such shares, together with any
cash dividends or other property received in respect of such shares.  For
purposes hereof, “Service” means a continuous time period during which the
Participant is at least one of the following:  an employee or a director of, or
a consultant to, the Company.
 
(b)           In the event that the Participant’s Service with the Company is
terminated before all the shares of Restricted Stock are vested by the Company
without cause (as defined in the Plan) or for reason of the Participant’s death
or disability (as defined in the Plan), a portion of the shares of Restricted
Stock shall become vested immediately prior to the date such Service terminates,
and all other shares of Restricted Stock which are not and have not become
vested, together with any property received in respect of such shares, as set
forth in Section 9 hereof, shall be forfeited as of the date such Service
terminates, and the Participant promptly shall return to the Company any
certificates evidencing such shares, together with any cash dividends or other
property received in respect of such shares.  The number of shares to become
vested immediately prior to the date such Service terminates shall be as
follows:
 
(i)   If the termination occurs prior to November 15, 2010, 25% of the number of
shares set forth in Section 1 hereof multiplied by a fraction, the denominator
of which is 11 and the numerator of which is the number of completed months
between the date hereof and the date such Service terminates.  For the purposes
of this paragraph, a month shall be deemed completed on the 15th of such month.
 
(ii)   If the termination occurs on or after November 15, 2010, 25% of the
number of shares set forth in Section 1 hereof multiplied by a fraction, the
denominator of which is 12 and the numerator of which is the number of completed
months between the immediately preceding November 15 and the date such Service
terminates.  For the purposes of this paragraph, a month shall be deemed
completed on the 15th of such month.
 
 
 
2

--------------------------------------------------------------------------------


 
 
7.   Issuance of Shares.
 
(a)           Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent.  The Restricted Stock, if
certificated, shall bear the following legend:
 
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENCO SHIPPING & TRADING LIMITED 2005 EQUITY INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF
SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR
EFFECTIVE.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENCO SHIPPING &
TRADING LIMITED.”
 
If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.
 
(b)           Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, (i) in the case of certificated shares, in
exchange for the surrender to the Company of the certificates evidencing the
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such
shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) certificates evidencing
such shares of Restricted Stock and such other securities, free of the legend
provided in Section 7(a) hereof and (ii) in the case of book entry shares, the
Company shall cause to be lifted and removed any electronic coding or stop order
established pursuant to Section 7(a) hereof.
 
(c)           The Company may require as a condition of the delivery of stock
certificates or the removal of any electronic coding or stop order, pursuant to
Section 7(b) hereof, that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the
applicable shares.  The Board of Directors, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.
 
 
3

--------------------------------------------------------------------------------


 
 
(d)           The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor or an
appropriate book entry is made on the books of the transfer agent reflecting the
issuance thereof pursuant to Section 7(a) hereof, and then only from the date
such certificate is issued or such book entry is made.  Upon the issuance of a
stock certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.
 
8.   Securities Matters.  The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued any shares, whether by means of
stock certificates or appropriate book entries, unless and until the Company is
advised by its counsel that the issuance of such shares is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded.  The
Board of Directors may require, as a condition of the issuance of shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding, as
the Board of Directors, in its sole discretion, deems necessary or
desirable.  The Participant specifically understands and agrees that the shares
of Common Stock, if and when issued, may be “restricted securities,” as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Participant
may be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.
 
9.   Dividends, etc.  Any cash dividends or other property (but not including
securities) received by a Participant with respect to a share of Restricted
Stock shall be returned to the Company in the event such share of Restricted
Stock is forfeited, subject to Section 2.7(e) of the Plan.  Any securities
received by a Participant with respect to a share of Restricted Stock as a
result of any dividend, recapitalization, merger, consolidation, combination,
exchange of shares or otherwise will not vest until such share of Restricted
Stock vests and shall be forfeited if such share of Restricted Stock is
forfeited, subject to Section 2.7(e) of the Plan.  Unless the Board of Directors
otherwise determines, such securities shall bear the legend or be subject to the
electronic coding or stop order set forth in Section 7(a) hereof.
 
10.   Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
 
4

--------------------------------------------------------------------------------


 
 
11.   Right of Discharge Preserved.  Nothing in this Agreement shall confer upon
the Participant the right to continue in the employ or other service of the
Company, or affect any right which the Company may have to terminate such
employment or service.
 
12.   Integration.  This Agreement contains the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
13.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
14.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.
 
15.   Obligation to Notify.  If the Participant makes the election permitted
under Section 83(b) of the Internal Revenue Code of 1986, as amended (that is,
an election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), the Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.
 
16.   Reduction in Benefits.  Unless the Participant and the Company agree
otherwise in writing, in the event that the Participant would incur an Excise
Tax on any payments or benefits under this Agreement as a result of a Change of
Control (or any other change described in Section 280G(b)(2) of the Code), the
Company shall reduce the payments or benefits to be paid to or granted to
Participant hereunder to the greater of (i) the maximum amount payable to the
Participant without the imposition of any Excise Tax with respect to the
Restricted Stock and (ii) the amount that yields the Participant the greatest
after-tax amount of benefits under this Agreement after taking into account any
Excise Tax imposed on Participant, whether due to payments and benefits under
this Agreement or otherwise.  “Excise Tax” means the tax imposed by Section 4999
of the Code and any successor tax.  The determination of whether the
Participants payments and benefits should be reduced and the amount of any such
reduction shall be made by independent counsel selected by the Participant and
reasonably acceptable to the Company (“Independent Counsel”).  For purposes of
such determination, (x) the total amount of payments and benefits received by
the Participant as a result of such Change in Control (or such other change)
shall be treated as “parachute payments” within the meaning of
 
 
5

--------------------------------------------------------------------------------


 
 
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, except to the extent that, in the opinion of Independent Counsel, a
payment or benefit hereunder (in whole or in part) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code and the
Treasury Regulations under Section 280G of the Code (the “Regulations”), or such
“excess parachute payments” (in whole or in part) are not subject to the Excise
Tax; (y) the amount of the payments and benefits hereunder that shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of such payments and benefits or (B) the amount of “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code (after applying
clause (x) hereof); and (z) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Independent Counsel in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.  All fees and
expenses of Independent Counsel shall be borne by the Company.
 
17.   Participant Acknowledgment.  The Participant hereby acknowledges receipt
of a copy of the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board of Directors in respect of the
Plan, this Agreement and the Restricted Stock shall be final and conclusive.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.
 



  GENCO SHIPPING & TRADING LIMITED        
 
By: /s/ John C. Wobensmith                
 
Name: John C. Wobensmith
 
Title:   Chief Financial Officer
         
/s/ Robert Gerald Buchanan                
ROBERT GERALD BUCHANAN
 
 


 
 
6
 
 
 
 